Exhibit 10.7

EXECUTIVE EMPLOYMENT AGREEMENT

AVID TECHNOLOGY, INC.

This Executive Employment Agreement (this “Agreement”) is entered into as of
March 31, 2008, by and between Avid Technology, Inc., a Delaware corporation
with its principal executive offices at Avid Technology Park, One Park West,
Tewksbury, Massachusetts 01876 (the “Company”), and Edward Raine (“Executive”).

Article 1. Services

1.1.        Service. Commencing on March 31, 2008 (the “Effective Date”) and
throughout the Term (as defined below), Executive shall serve as Vice President
of Human Resources upon the terms and conditions set forth below.

1.2.         Duties. During the Term, Executive agrees to perform such executive
duties consistent with his position as may be assigned to him from time to time
by the Board of Directors of the Company (the “Board” or “Board of Directors”),
the Chief Executive Officer or the Chief Administrative Officer and to devote
his full working time and attention to such duties.

1.3.         No Conflicting Commitments. During the Term, Executive will not
undertake any commitments, engage or have an interest in any outside business
activities or enter into any consulting agreements which, in the good faith
determination of the Chief Executive Officer, conflict with the Company’s
interests or which might reasonably be expected to impair the performance of
Executive’s duties as a full-time employee of the Company. Notwithstanding the
foregoing, Executive may pursue personal interests (including, without
limitation, industry, civic and charitable activities) and attend to his
personal investments, so long as such activities do not interfere with the
performance of his duties hereunder.

Article 2. Term

2.1.         Term. The term of this Agreement (the "Term") shall commence on the
Effective Date and shall expire on March 31, 2011 unless the Term is:

2.1.1       extended pursuant to the provisions of this Section 2.1; or

2.1.2       terminated when the Executive’s employment terminates pursuant to
Section 4.1 hereof;

provided, however, that notwithstanding the foregoing, the Term shall continue
to automatically be extended for periods of one (1) year so long as neither
party provides written notice to the other of its intent to terminate by a date
which is at least one hundred and eighty (180) days prior to the then-current
expiration date of the Agreement, and, provided further that (i) in the event
that a Change-in-Control of the Company (as defined in Section 4.2.2) should
occur during the 12 months prior to the end of the then-current Term and
Executive is still an employee of the Company at that time, then the Term shall
be deemed to expire on the date that is 12 months after the date of such
Change-in-Control of the Company, (ii) in the event a Potential
Change-in-Control Period (as defined in Section 4.2.6) exists within the 12
months prior to the end of the then-current Term and Executive is still an
employee

 

--------------------------------------------------------------------------------



of the Company as of that date, the Term shall be deemed to expire on the date
that is 12 months after the commencement of such Potential Change-in-Control
Period and (iii) the expiration of the Term shall not adversely affect
Executive’s rights under this Agreement which have accrued prior to such
expiration. For the avoidance of doubt, if a Potential Change-in-Control Period
shall commence in the 12 months prior to the end of the then-current Term and a
Change-in-Control of the Company shall also occur during such 12 month period,
and if Executive is still an employee of the Company on the date of the
Change-in-Control of the Company, the Term shall be deemed to expire 12 months
after the date of such Change-in-Control. Unless the services of the Executive
have terminated prior to or upon the end of the Term in accordance with the
provisions of this Agreement, from and after the end of the Term, Executive
shall be an employee-at-will.

Article 3. Payments

3.1.         Base Compensation. During the Term, the Company shall pay Executive
an annual base salary (the “Base Salary”) of Two Hundred Seventy Five Thousand
Dollars ($275,000), payable in regular installments in accordance with the
Company’s usual payment practices. The Base Salary shall be reviewed by the
Chief Executive Officer during the Term.

3.2.         Incentive Payments. Commencing with the Company’s fiscal year
ending December 31, 2008 and thereafter during the remainder of the Term,
Executive shall be eligible to participate in an annual performance bonus plan
pursuant to which he shall be eligible to receive a target annual bonus (the
“Annual Incentive Bonus”) equal to sixty percent (60%) of his then Base Salary
for full attainment of his performance objectives (which may include
company-wide objectives), with a maximum annual bonus equal to One Hundred
Thirty-Five percent (135%) of his then Base Salary for extraordinary performance
on all or nearly all of his performance objectives.

The amount of Executive’s Annual Incentive Bonus, if any, shall be based on the
degree to which Executive’s performance objectives for a fiscal year have been
met. Within 45 days after the Effective Date, Executive and the Chief Executive
Officer shall have mutually determined and established Executive’s performance
objectives for fiscal year 2008. Thereafter, during the Term, Executive’s
performance objectives for each fiscal year shall be established during
Executive’s annual performance review; provided, that in no event shall the
percentages set forth in the first paragraph of this Section 3.2 to be used in
calculating Executive’s Annual Incentive Bonus be reduced. The Chief Executive
Officer shall determine, for each fiscal year, the extent to which Executive’s
performance objectives for such fiscal year have been attained and the amount of
the Annual Incentive Bonus, if any, for such fiscal year. Should Executive
voluntarily terminate his employment after December 31 of any calendar year
during the Term but prior to the date any bonus payments for such year are made
by the Company, Executive shall remain eligible to receive his bonus payment to
the extent earned when paid by the Company to all other Executives.

 

3.3.

Equity Grant.

3.3.1.      Option Grant. On the Effective Date, pursuant to a stock option
agreement, Executive will be awarded an option to purchase Fifty-Two Thousand
Five Hundred (52,500) shares of Avid Technology, Inc. common stock (the “Stock
Option”). The exercise price will be the closing price of the stock on the
Effective Date.

 

 

a)

Twelve Thousand Five Hundred (12,500) shares of the Stock Option will

 

2

 

--------------------------------------------------------------------------------



vest on a time-based schedule in equal 6.25% increments every three months
ending on the fourth anniversary of the Effective Date, as long as Executive is
employed by the Company on each such vesting date.

b)     Twenty Thousand (20,000) shares of the Stock Option will vest on a
performance-based schedule, as follows:

(1)    Ten Thousand (10,000) shares of the Stock Option will vest at the end of
the first 20 consecutive trading day period following the Effective Date during
which the common stock of the Company, as quoted on NASDAQ (or on such other
exchange as such shares may be traded), trades (without regard to the closing
price) at a price per share of at least $50.84, as adjusted for stock splits and
stock dividends; and

(2)    An additional Ten Thousand (10,000) shares of the Stock Option will vest
at the end of the first 20 consecutive trading day period following the
Effective Date during which the common stock of the Company, as quoted on NASDAQ
(or on such other exchange as such shares may be traded), trades (without regard
to the closing price) at a price per share of at least $76.26, as adjusted for
stock splits and stock dividends.

c)      Twenty Thousand (20,000) shares of the Stock Option (the “ROE Option
Shares”) will vest in accordance with the following table, based upon
improvement in the Company’s Return on Equity, or ROE (as defined below), in
calendar year periods, commencing with calendar year 2008. Improvements for each
calendar year shall be measured against a baseline ROE for the 12-month period
ended September 30, 2007 (“Baseline”).

 

ROE Percentage Point Improvement in Calendar Year Compared to Baseline

Percentage of

ROE Option

Shares to Vest

 

 

14%

100%

12%

90%

10%

75%

8%

60%

6%

45%

4%

30%

2%

15%

0%

0%

The Board of Directors shall make the final determination of ROE and the ROE
percentage point improvement for purposes hereof for each calendar year no later
than March following the end of such calendar year. The determination of ROE
shall be derived upon the Company’s audited financial statements for the
applicable calendar year and the unaudited financial statements for the Baseline
period. The ROE Option Shares, if any, that are not vested as of the date that
the Board of Directors makes the final determination of ROE for the seventh
calendar year (2014) shall be forfeited.

 

3

 

--------------------------------------------------------------------------------



“Return on Equity” or “ROE” shall be determined using the Company’s non-GAAP net
income as published in an earnings release, adding the provision for income
taxes and subtracting the non-GAAP related tax adjustments for the applicable
period and dividing by the average common stockholder equity during the same
period.

 

Notwithstanding the foregoing, the ROE Option Shares will vest in full at the
end of the first 20 consecutive trading day period following the Effective Date
during which the common stock of the Company, as quoted on NASDAQ (or on such
other exchange as such shares may be traded), trades (without regard to the
closing price) at a price per share of at least $101.68, as adjusted for stock
splits and stock dividends.

 

3.3.2.      RSU Grant. Effective as of the Effective Date, pursuant to a
restricted stock unit agreement, Executive will be granted Twelve Thousand Five
Hundred (12,500) restricted stock units (the “Restricted Stock Unit Grant”),
with each unit representing the right to receive one share of the Company’s
common stock, said restricted stock units to vest on a time-based schedule as
follows, as long as Executive is employed by the Company on each such vesting
date:

Vesting Date

Cumulative % Vested

March 31, 2009

33.33%

March 31, 2010

66.67%

March 31, 2011

75.00%

June 30, 2011

81.25%

September 30, 2011

87.50%

December 31, 2011

93.75%

March 31, 2012

100.00%

 

 

3.4.         Benefits; Expenses. During the Term, the Company shall provide
Executive and his dependents with medical insurance and such other cash and
noncash benefits, on the same terms and conditions, as amended from time to
time, as are generally made available by the Company to its full-time executive
officers. Executive shall be entitled to four (4) weeks of paid vacation per
year. The Company shall pay, or reimburse Executive for, all business expenses
incurred by Executive which are related to the performance of Executive's
duties, subject to timely submission by Executive of payment or reimbursement
requests and appropriate documentation, in accordance with the Company’s
reimbursement policies.

3.5.         Participation in Equity Incentive Plans. During the Term, in
addition to the Stock Option and Restricted Stock Unit Grant, Executive shall be
entitled to participate in the Company’s stock incentive plansto the extent and
in the manner determined by the Board of Directors in its absolute discretion.

 

4

 

--------------------------------------------------------------------------------



Article 4. Termination

4.1.         Termination. Executive’s employment hereunder shall terminate upon
the occurrence of any of the following events:

 

4.1.1.

 Immediately upon the Executive’s death;

4.1.2.      The termination of the Executive’s employment by the Company for
Disability (as defined below), to be effective immediately upon delivery of
notice thereof;

4.1.3.      The termination of Executive’s employment by the Company for Cause
(as defined below), to be effective immediately upon delivery of notice thereof;

4.1.4.      The termination of Executive’s employment by the Company, without
Cause and not as a result of Executive’s death or Disability, to be effective 30
days after the Company delivers written notice thereof to the Executive;

4.1.5.       The termination of Executive’s employment by Executive without Good
Reason (as defined below) to be effective 30 days after Executive delivers
written notice thereof from Executive to the Company; or

4.1.6.        The termination of Executive’s employment by Executive with Good
Reason (as defined below), to be effective as set forth below.

 

4.2.

For purposes of this Agreement, the following definitions shall apply:

4.2.1.      “Cause” shall mean (i) Executive’s material failure to perform
(other than by reason of death or illness or other physical or mental
incapacity) his duties and responsibilities as assigned by the Chief Executive
Officer, Chief Administrative Officer or Board in accordance with Section 1.2
above, which is not remedied after 30 days’ written notice from the Company (if
such failure is susceptible to cure), (ii) a material breach of any of the
material provisions of this Agreement or any other material written agreement
(including the Company’s employee nondisclosure and invention assignment
agreement) between Executive and the Company, which is not cured after 10 days’
written notice from the Company (if such breach is susceptible to cure), (iii) 
Executive’s material violation of a material Company policy (for purposes of
this clause, the Company’s Conflicts of Interest policy shall be deemed a
material policy), which is not cured after 10 days’ written notice from the
Company (if such violation is susceptible to cure), (iv) fraud, embezzlement or
other material dishonesty with respect to the Company, (v) conviction of a crime
constituting a felony (which shall not include any crime or offense related to
traffic infractions or as a result of vicarious liability) or conviction of any
other crime involving fraud, dishonesty or moral turpitude or (vi) failing or
refusing to cooperate, as reasonably requested in writing by the Company, in any
internal or external investigation of any matter in which the Company has a
material interest (financial or otherwise) in the outcome of the investigation.

4.2.2.       “Change-in-Control of the Company” shall be deemed to have occurred
only if any of the following events occur:

a)      The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning

 

5

 

--------------------------------------------------------------------------------



of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this section, the following acquisitions shall not constitute a
Change of Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any acquisition pursuant to a transaction
which satisfies the criteria set forth in clauses (A) and (B) of Section
4.2.2(c); or

b)      Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

c)      Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the operating assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
40% of, respectively, the then-outstanding shares of common stock (or other
equity interests, in the case of an entity other than a corporation), and the
combined voting power of the then-outstanding voting securities of the
corporation or other entity resulting from such Business Combination (which as
used in this section shall include, without limitation, a corporation or other
entity which as a result of such transaction owns all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, and (B) no Person (excluding any
corporation or other entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding shares of common
stock (or other equity interests, in the case of an entity other than a
corporation) of the corporation or other entity resulting from such Business
Combination, or the combined voting

 

6

 

--------------------------------------------------------------------------------



power of the then-outstanding voting securities of such corporation or other
entity;

 

provided, however, that as used in Article 5, a “Change-in-Control of the
Company” shall be deemed to occur only if any of the foregoing events occur and
such event that occurs is a “change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation” as defined in Treasury Reg. § 1.409A-3(i)(5).

 

4.2.3.      “Date of Termination” shall mean the date of Executive’s “separation
from service” with the Company, as determined under Treasury Reg. § 1.409A-1(h).

4.2.4.      “Disability” shall mean Executive’s absence from the full-time
performance of his duties with the Company for more than 180 days during a
365-day period as a result of incapacity due to mental or physical illness, as a
result of which Executive is deemed “disabled” by the institution appointed by
the Company to administer its long-term disability plan (or any successor plan).

4.2.5.      “Good Reason” shall mean any material breach of this Agreement by
the Company and/or the occurrence of any one or more of the following without
Executive’s prior express written consent: (i) a material diminution in
Executive’s authority, duties or responsibility from those in effect as of the
Effective Date; (ii) a diminution in Executive’s Base Salary as in effect on the
Effective Date or as may be increased from time to time, other then a reduction
which is part of an across-the board proportionate reduction in the salaries of
all senior executives of the Company imposed because the Company is experiencing
financial hardship (provided such reduction is not more than 20% and does not
continue for more than 12 months); (iii) a material change in Executive’s office
location (it being agreed that as of the Effective Date such office location
shall be deemed to be Tewksbury, Massachusetts); and (iv) any material breach of
this Agreement by the Company; provided, however, that a termination for Good
Reason by Executive can occur only if (a) Executive has given the Company a
notice of the existence of a condition giving rise to Good Reason within 90 days
after the initial occurrence of the condition giving rise to Good Reason and (b)
the Company has not cured the condition giving rise to Good Reason within
30 days after receipt of such notice. A termination for Good Reason shall occur
30 days after the end of such 30-day cure period.

4.2.6.      A “Potential Change-in-Control Period” shall be deemed to exist (A)
commencing upon the date on which the Company shall have announced that it has
entered into a merger, acquisition or similar agreement, the consummation of
which would result in the occurrence of a Change-in-Control of the Company and
ending on the earlier of (x) the date on which the transaction governed by such
agreement has been consummated or (y) the Company shall have announced that it
has terminated such agreement, or (B) commencing on the date on which any Person
shall publicly announce an intention to take actions which if consummated would
constitute a Change-in-Control of the Company and ending on the earlier of (x)
the date on which such actions have caused the consummation of a
Change-in-Control of the Company or (y) such Person shall publicly announce the
termination of its intentions to take such actions.

4.2.7.      “Pro Ration Percentage” shall mean the amount, expressed as a
percentage, equal to the number of days in the then current fiscal year through
the Date of Termination, divided by 365.

4.2.8.      “Termination Bonus Amount” shall mean the greater of (i) Executive’s
highest Annual Incentive Bonus earned in the two most recent full fiscal years
preceding the Date of

 

7

 

--------------------------------------------------------------------------------



Termination, or (ii) One Hundred percent (100%) of Executive’s Base Salary in
effect as of the Date of Termination.

 

4.3.

Adjustments Upon Termination.

4.3.1.      Death or Disability. If during the Term, Executive’s employment with
the Company terminates pursuant to Section 4.1.1 or Section 4.1.2, subject to
Section 4.5, the Company shall pay to Executive or Executive’s heirs, successors
or legal representatives, as the case may be, Executive’s Base Salary in effect
as of the date Executive’s employment with the Company terminates (less, in the
case of a termination of employment as a result of Disability, the amount of any
payments made to the Executive under any long-term disability plan of the
Company). Such payments shall be made over the 12-month period that commences on
the Date of Termination; provided that if termination of employment due to death
or Disability occurs after a Change-in-Control of the Company, the total of such
payments shall be made in a lump sum within 30 days following the Date of
Termination. Notwithstanding any provision to the contrary in any Avid stock
plan, or under the terms of any grant, award agreement or form for exercising
any right under any such plan (including, without limitation, the agreements
evidencing the Stock Option and the Restricted Stock Unit Grant), any stock
options, restricted stock awards, stock appreciation rights or other equity
participation rights held by Executive as of the date of death or Disability
shall become exercisable or vested, as the case may be, with respect to all
time-based awards as to an additional number of shares equal to the number that
would have been exercisable or vested as of the end of the 12-month period
immediately following the date of death or Disability, but all performance-based
vesting awards that have not vested as of such date of death or Disability shall
be forfeited as of such date.

4.3.2.      With Cause or Without Good Reason. If Executive’s employment with
the Company terminates pursuant to Section 4.1.3 or Section 4.1.5, (a) all
payments and benefits provided to Executive under this Agreement shall cease as
of the Date of Termination, except that Executive shall be entitled to any
amounts earned, accrued or owing but not yet paid under Section 3.1 and any
benefits due in accordance with the terms of any applicable benefits plans and
programs of the Company and (b) all vesting of all stock options, restricted
stock awards, stock appreciation rights or other equity participation rights
then held by the Executive shall immediately cease as of the date Executive’s
employment with the Company terminates.

4.3.3.      Without Cause or with Good Reason Other than during a Potential
Change-in-Control Period or After a Change-in-Control of the Company. If
Executive’s employment with the Company terminates pursuant to Section 4.1.4 or
Section 4.1.6, other than during a Potential Change-in-Control period or within
12 months after a Change-in-Control of the Company, subject to Section 4.5:

a)      within 30 days following the Date of Termination, the Company shall pay
Executive in a lump sum in cash the sum of (i) any accrued but unpaid Base
Salary through the Date of Termination plus (ii) the Annual Incentive Bonus for
the fiscal year preceding the fiscal year in which the Date of Termination
occurs, if earned and unpaid, plus (iii) any accrued but unused vacation pay;

b)     the Company shall pay Executive, as severance pay, his Base Salary in
effect as of the Date of Termination, for 12 months after the Date of
Termination (the “Severance Pay Period”);

 

8

 

--------------------------------------------------------------------------------



c)      the Annual Incentive Bonus for the year in which the Date of Termination
occurred, in the amount of Executive’s target award multiplied by the applicable
actual plan payout factor and pro rated by the number of months Executive was
employed by the Company during the year of the Date of Termination; provided,
however that such Annual Incentive Bonus will be paid only if the Company pays
bonuses, on account of the year in which the Date of Termination occurred, to
executives who remain employed with the Company and will be paid in a lump sum
on or about the date on which the Company pays bonuses to executives who remain
employed with the Company;

d)     the Company shall continue to provide Executive benefits in accordance
with Section 3.4 hereof until the earlier of (x) the end of the Severance Pay
Period or (y) the date on which Executive becomes eligible to receive group
medical and dental insurance benefits from another employer that are
substantially equivalent to those provided by the Company as of the Date of
Termination (Executive agrees to notify the Company in writing promptly upon
becoming eligible to receive such group medical and dental insurance from
another employer);

e)      the Company shall provide Executive, at the Company’s sole cost, with
full executive outplacement assistance with an agency selected by Executive (and
reasonably satisfactory to the Company), provided that no outplacement benefits
shall be provided after the end of the second calendar year following the
calendar year in which the Date of Termination occurs;

f)      notwithstanding any provision to the contrary in any Avid stock plan, or
under the terms of any grant, award agreement or form for exercising any right
under any such plan (including, without limitation, the agreements evidencing
the Stock Option and the Restricted Stock Unit Grant), any stock options,
restricted stock awards, stock appreciation rights or other equity participation
rights held by Executive as of the Date of Termination become exercisable or
vested, as the case may be, with respect to all time-based vesting awards as to
an additional number of shares equal to the number that would have been
exercisable or vested as of the end of the 12-month period immediately following
the Date of Termination, but all performance-based vesting awards that have not
vested as of the Date of Termination shall be forfeited as of such date
exceptthat if the Date of Termination takes place after December 31 of a
calendar year during the Term but prior to the computation of ROE with respect
to such calendar year, a determination will be made as to the additional number
of shares, if any, to be vested as a result of such ROE computation, prior to
the forfeiture of the remaining unvested shares; and

 

9

 

--------------------------------------------------------------------------------



g)     Executive shall be entitled to exercise any such options or other awards
or equity participation rights until 12 months after the Date of Termination,
but all performance-based vesting awards that have not, as of such date, vested
shall be forfeited as of such date. No other payments or benefits shall be due
under this Agreement to Executive, but Executive shall be entitled to any
benefits accrued or earned in accordance with the terms of any applicable
benefit plans and programs of the Company.

 

4.3.4.      Without Cause or with Good Reason After a Change-in-Control of the
Company. If, within 12 months after a Change-in-Control of the Company,
Executive shall terminate Executive’s employment pursuant to Section 4.1.6 or
the Company shall terminate Executive’s employment pursuant to Section 4.1.4,
then in any such event, subject to Section 4.5:

a)      The Company shall pay Executive as severance pay (without regard to the
provisions of any benefit plan) in a lump sum in cash no more than 30 days
following the Date of Termination, the following amounts:

 

(i)

the sum of (A) Executive’s accrued but unpaid Base Salary through the Date of
Termination, plus (B) the Annual Incentive Bonus for the fiscal year preceding
the fiscal year in which the Date of Termination occurs, if earned and unpaid,
(C) the product of (x) Executive’s Termination Bonus Amount, and (y) the Pro
Ration Percentage, plus (D) any accrued but unused vacation pay; and

 

(ii)

the amount equal to one and a half (1.5) times the sum of (i) Executive’s Base
Salary in effect as of the Date of Termination, plus (ii) Executive’s
Termination Bonus Amount.

b)      if Executive is eligible to receive and elects to continue receiving any
group medical and dental insurance coverage under COBRA, the Company shall
reimburse the monthly COBRA premium (on a fully grossed up basis, if such
reimbursement is taxable to Executive) in an amount equal to the portion of such
premium that the Company pays on behalf of active and similarly situated
employees receiving the same type of coverage until the earlier of (x) the date
that is 18 months after the Date of Termination or (y) the date on which
Executive becomes eligible to receive group medical and dental insurance
benefits from another employer that are substantially equivalent (including,
without limitation, equivalent as to benefits, premiums and co-pay amounts) to
those provided by the Company as of the Date of Termination (Executive agrees to
notify the Company in writing promptly upon becoming eligible to receive such
group medical and dental insurance from another employer);

c)      Notwithstanding anything to the contrary in the applicable stock option
or restricted stock unit agreement (including, without limitation, the
agreements evidencing the Stock Option and the Restricted Stock Unit Grant), the
exercisability of all outstanding stock options, restricted stock awards, stock
appreciation rights and other equity participation rights (including the right
to

 

10

 

--------------------------------------------------------------------------------



receive restricted stock pursuant to the Restricted Stock Unit Grant or other
instrument) then held by Executive with respect to the common stock of the
Company (or securities exchanged for such common stock in connection with the
Change-in-Control of the Company) shall accelerate in full and Executive shall
be entitled to exercise any such options or other awards or equity appreciation
rights until 18 months after the Date of Termination; and

d)     The Company shall provide Executive, at the Company’s sole cost, with
full executive outplacement assistance with an agency selected by Executive (and
reasonably satisfactory to the Company), provided that no outplacement benefits
shall be provided after the end of the second calendar year following the
calendar year in which Date of Termination occurs.

4.3.5.      Without Cause or with Good Reason During a Potential
Change-in-Control Period. If, during the existence of a Potential
Change-in-Control Period, Executive shall terminate Executive’s employment
pursuant to Section 4.1.6 or the Company shall terminate Executive’s employment
pursuant to Section 4.1.4, then in any such event, subject to Section 4.5,
Executive shall receive the payments, benefits and rights set forth in Sections
4.3.4, except that any amounts payable pursuant to Section 4.3.4(a)(ii) shall be
paid over the 18-month period that commences on the Date of Termination, if such
date occurs more than 30 days prior to the Change-in-Control of the Company that
is the subject of the Potential Change-in-Control Period; otherwise, such amount
shall be paid in a lump sum on the date that such Change-in-Control of the
Company occurs. Notwithstanding the foregoing, if the Change-in-Control of the
Company (that is the subject of the Potential Change-in-Control Period) occurs
more than 30 days after the Date of Termination, and payments of the amount
payable pursuant to Section 4.3.4(a)(ii) have begun over an 18-month period,
pursuant to the preceding sentence, the balance of the amount payable pursuant
to Section 4.3.4(a)(ii) shall be paid to Executive in a lump sum on the date
such Change-in-Control of the Company occurs.

 

4.4.

Section 409A.

4.4.1.      Payments to Executive under this Article 4 shall be bifurcated into
two portions, consisting of a portion that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and a
portion that does constitute nonqualified deferred compensation. Payments
hereunder shall first be made from the portion, if any, that does not consist of
nonqualified deferred compensation until it is exhausted and then shall be made
from the portion that does constitute nonqualified deferred compensation.
However, if Executive is a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Code, to the extent required by Section 409A of the
Code, the commencement of the delivery of any such payments that constitute
nonqualified deferred compensation will be delayed to the date that is six
months and one day after Executive’s Date of Termination (the “Earliest Payment
Date”). Any payments that are delayed pursuant to the preceding sentence shall
be paid on the Earliest Payment Date. The determination of whether, and the
extent to which, any of the payments to be made to Executive hereunder are
nonqualified deferred compensation shall be made after the application of all
applicable exclusions under Treasury Reg. § 1.409A-1(b)(9). Any payments that
are intended to qualify for the exclusion for separation pay due to involuntary
separation from service set forth in Treasury Reg. § 1.409A-1(b)(9)(iii) must be
paid no later than the last day of the second taxable year of Executive
following the taxable year of Executive in which the Date of Termination occurs.

4.4.2.      The parties acknowledge and agree that the interpretation of Section
409A of the Code and its application to the terms of this Agreement is uncertain
and may be subject to change as

 

11

 

--------------------------------------------------------------------------------



additional guidance and interpretations become available. Anything to the
contrary herein notwithstanding, all benefits or payments provided by the
Company to Executive that would be deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code are intended to
comply with Section 409A of the Code. If, however, any such benefit or payment
is deemed to not comply with Section 409A of the Code, the Company and Executive
agree to renegotiate in good faith any such benefit or payment (including,
without limitation, as to the timing of any severance payments payable hereof)
so that either (i) Section 409A of the Code will not apply or (ii) compliance
with Section 409A of the Code will be achieved; provided, however, that any
deferral of payments or other benefits shall be only for such time period as may
be required to comply with Section 409A; and provided, further, that payments or
other benefits that occur as a result of the application of this section shall
themselves comply with Section 409A of the Code.

4.5.         General Release. In order to be eligible to receive any of the
salary or benefits under Article 4 hereof, Executive (or his personal
representative, if applicable) shall be required to execute and deliver to the
Company (without subsequent revocation) a general release of claims against the
Company, excluding any claims concerning the Company’s obligations under this
Agreement in a form provided by and reasonably satisfactory to the Company which
shall contain a release of claims by Executive substantially in the form
attached hereto as Exhibit A, and shall be required to sign such other
agreements as executive employees of the Company are generally required to sign
if Executive shall not have already done so, provided, however, that such other
agreements do not cause any changes to the provisions herein or in any
restricted stock, restricted stock unit, stock option or similar compensatory or
benefit agreement between the Executive and the Company. The Company shall have
no other liability or obligation under this Agreement to Executive’s executors,
legal representatives, administrators, heirs or assigns or any other person
claiming under or through Executive.

Article 5. Non-Competition and Non-Solicitation

5.1.         Non-Competition and Non-Solicitation. Executive acknowledges and
recognizes the highly competitive nature of the businesses of the Company and
accordingly agrees that while Executive is employed by the Company and for a
period of the longer of (a) one year after the Date of Termination, in the case
of a termination other than within 12 months after a Change-in-Control of the
Company, and (b) 18 months after the Date of Termination in the case of a
termination within 12 months after a Change-in-Control of the Company:

5.1.1.      Executive will not perform services for or own an interest in
(except for investments of not more than five percent (5%) of the total
outstanding shares or other equity interests of a company or entity in which
Executive does not actively participate in management) any firm, person or other
entity that competes in any geographic area with the Company in the business of
the development, manufacture, promotion, distribution or sale of professional or
consumer film, video or audio production tools, including, but not limited to,
editing, special effects, 3D, animation, live sound, broadcast or newsroom
products or systems, content-creation tools, media storage or other business or
services in which the Company is engaged or plans (as evidenced by consideration
by the Company’s executive staff or by the Board) to engage at the time
Executive’s employment with the Company terminates.

5.1.2.      Executive will not directly or indirectly assist others in engaging
in any of the activities in which Executive is prohibited to engage by
Section 5.1.1.

5.1.3.      Executive will not directly or indirectly either alone or in
association with others (a) solicit, or permit any organization directly or
indirectly controlled by Executive to solicit, any

 

12

 

--------------------------------------------------------------------------------



employee of the Company to leave the employ of the Company, or (b) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by Executive to solicit for
employment, hire or engage as an independent contractor, any natural person who
was employed by the Company at any time; provided that this section (i) shall
not apply to the solicitation, hiring or engagement of any individual whose
employment with the Company has been terminated for a period of one year or
longer or whose engagement to the Company as an independent contractor has been
terminated for a period of six months or longer and (ii) shall not apply to the
solicitation, hiring or engagement of any individual arising from such
individual’s affirmative response to a general recruitment effort carried out
through a public solicitation or a general solicitation.

5.1.4.      Executive will not directly or indirectly either alone or in
association with others solicit, or permit any organization directly or
indirectly controlled by Executive to solicit, any current or future customer or
supplier of the Company to cease doing business in whole or in part with the
Company or otherwise adversely modify his, her or its business relationship with
the Company.

5.2.         Reasonableness of Restrictions. It is expressly understood and
agreed that (a) although Executive and the Company consider the restrictions
contained in this Article 5 to be reasonable, if a final judicial determination
is made by a court of competent jurisdiction that the time or territory or any
other restriction contained in this Article 5 is unenforceable, such restriction
shall not be rendered void but shall be deemed to be enforceable to such maximum
extent as such court may judicially determine or indicate to be enforceable and
(b) if any restriction contained in this Agreement is determined to be
unenforceable and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

5.3.         Remedies for Breach. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 5 would be inadequate and, in recognition of this
fact, Executive expressly agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining orders, temporary or permanent injunctions or any other
equitable remedy which may then be available. In addition, in the event of a
breach of Article 5 which is not remedied after 10 days’ written notice from the
Company (if such breach is susceptible to cure), whether or not Executive is
employed by the Company, the Company shall cease to have any obligations to make
payments to Executive under this Agreement (except for payments, if any, earned
prior to such breach).

Article 6. Assignment of Inventions and Non-Disclosure

 

6.1.

Proprietary Information.

6.1.1.      Executive agrees that all information and know-how, whether or not
in writing, of a private, secret or confidential nature concerning (i) the
Company's present or future business or financial affairs, (ii) the research and
development or investigation activities of the Company, or (iii) the business
relations and affairs of any client, customer or vendor of the Company, of which
such information is not generally known to the public, industry or trade, and
which the Company takes reasonable steps to safeguard and protect from
disclosure (collectively, "Proprietary Information") is and shall be the
exclusive property of the Company. By way of illustration, but not limitation,
Proprietary Information includes trade secrets, inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
plans, research data, clinical data, financial data, personnel data of other
employees, computer programs and customer and supplier lists. Executive shall
not at any time, either during or after employment with the Company, disclose
any

 

13

 

--------------------------------------------------------------------------------



Proprietary Information to others outside the Company except as required in the
performance of his duties for the Company (and under an appropriate
confidentiality agreement), or as required by law, or use the same for any
unauthorized purposes without prior written approval by the Company unless and
until such Proprietary Information has become public knowledge without fault by
Executive.

6.1.2.      Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, or other tangible material containing Proprietary
Information, whether created by Executive or others, which shall come into his
custody or possession, shall be and are the exclusive property of the Company to
be used by Executive only in the performance of his duties for the Company. All
such records or copies thereof and all tangible property of the Company in
Executive’s custody or possession shall be delivered to the Company, upon the
earlier of (i) a request by the Company or (ii) termination of Executive’s
employment. After such delivery, Executive shall not retain any such records or
copies thereof or any such tangible property.

6.1.3.      Executive agrees that his obligation not to disclose or to use
information, know-how and records of the types set forth in paragraphs 6.1.1 and
6.1.2 above, and his obligation to return records and tangible property, set
forth in paragraph 6.1.2 above, also extends to such types of information,
know-how, records and tangible property of clients and customers of the Company
or vendors and suppliers to the Company or other third parties who may have
disclosed or entrusted the same to the Company or to Executive in the course of
the Company's business.

 

6.2.

Innovations.

6.2.1.      As used herein, the term “Innovation(s)” means any new or useful
art, discovery, improvement, developments or inventions whether or not
patentable, and all related know-how, designs, maskworks, trademarks, formulae,
processes, manufacturing techniques, trade secrets, ideas, artwork, software or
other copyrightable or patentable works, including all rights to obtain,
register, perfect and enforce these proprietary interests. Executive shall make
full and prompt disclosure to the Company of all Innovations whether patentable
or not, which are created, made, conceived or reduced to practice by Executive
or under Executive’s direction or jointly with others during his employment by
the Company, whether or not during normal working hours or on the premises of
the Company.

6.2.2.      Executive agrees to assign and does hereby promptly assign to the
Company (or any person or entity designated by the Company) all of Executive’s
right, title and interest in and to all Innovations and all related patents,
patent applications, copyrights and copyright applications, which Executive may
solely or jointly conceive, develop or reduce to practice during the period of
Executive’s employment with the Company. However, this paragraph shall not apply
to Innovations that do not relate to the present or planned business or research
and development of the Company and which are made and conceived by Executive not
during normal working hours, not on the Company's premises and not using the
Company's tools, devices, equipment or Proprietary Information. Executive
acknowledges that, to the extent this Agreement shall be construed in accordance
with the laws of any state which precludes a requirement in an employee
agreement to assign certain classes of inventions made by an employee, this
paragraph shall be interpreted not to apply to any invention that a court rules
and/or the Company agrees falls within such classes.

6.2.3.      Executive agrees to cooperate fully with the Company, both during
and after his employment with the Company, with respect to the procurement,
maintenance and enforcement of all intellectual property rights, including but
not limited to copyrights and patents (both in the United States and foreign
countries), relating to Innovations. Executive agrees to sign all papers,
including,

 

14

 

--------------------------------------------------------------------------------



without limitation, copyright applications, patent applications, declarations,
oaths, formal assignment of priority rights and powers of attorney, which the
Company may deem necessary or desirable in order to protect its rights and
interests in any Innovations assigned by Executive to the Company pursuant to
paragraph 6.2.2 above or otherwise.

6.2.4.      Prior to the Effective Date, Executive shall deliver to Company, and
Company shall acknowledge receipt signed by an officer of the Company (a copy of
which shall be returned to Executive) a list describing all inventions, original
works of authorship, developments, improvements and trade secrets that were made
by Executive prior to the Effective Date (collectively referred to as "Prior
Inventions"), which belong to Executive, and which are not assigned to the
Company hereunder. If no such list is delivered prior to the Effective Date,
Executive represents that there are no such Prior Inventions. If in the course
of his employment with the Company, Executive incorporates into a Company
product, process or machine a Prior Invention owned by Executive or in which
Executive has an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such product, process or machine.

6.3.         Other Agreements. Executive represents that his performance of all
the terms of this Agreement and as an employee of the Company does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to his
employment with the Company, and Executive shall not disclose to the Company or
induce the Company to use any confidential or proprietary information or
material belonging to any previous employer or others.

6.4.         United States Government Obligations. Executive acknowledges that
the Company from time to time may have agreements with other persons or with the
United States government, or agencies thereof, which impose obligations or
restrictions on the Company regarding inventions made during the course of work
under such agreements or regarding the confidential nature of such work.
Executive agrees to be bound by all such obligations and restrictions that are
made known to him and to take all action necessary to discharge the obligations
of the Company under such agreements.

Article 7. Miscellaneous

7.1.         Indemnification. Executive shall be entitled to indemnification as
set forth in Article Eleventh of the Company’s Certificate of Incorporation, a
copy of which has been provided to Executive. Following termination of this
Agreement for any reason, the Company shall continue to indemnify Executive
against all claims related to actions arising prior to the termination of
Executive’s employment to the fullest extent permitted by law. A directors’ and
officers’ liability insurance policy (or policies) shall be kept in place,
during the Term of this Agreement and thereafter until at least the fourth
anniversary of the date the Agreement is terminated for any reason, providing
coverage to Executive that is no less favorable to him in any respect
(including, without limitation, with respect to scope, exclusions, amounts and
deductibles) than the coverage then being provided to any other present or
former officer or director of the Company.

7.2.         No Mitigation. The Company agrees that, except as specifically set
forth in Section 4.3.3(d) and Section 4.3.4(b) regarding COBRA premium
reimbursement, (i) if Executive's employment is terminated during the term of
this agreement, Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to Executive by the Company and (ii)
the amount of any payment provided hereunder shall not be reduced by any
compensation earned by Executive.

 

15

 

--------------------------------------------------------------------------------



7.3.         Obligation of Successors. Any successor to substantially all of the
Company’s assets and business, whether by merger, consolidation, purchase of
assets or otherwise, shall succeed to the rights and obligations of the Company
hereunder. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor to substantially all of its assets and business
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.

7.4.         Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given (i) when delivered in person, (ii) on the
third business day after mailing by registered or certified mail, postage
prepaid, (iii) on the next business day after delivery to an air courier for
next day delivery, paid by the sender, or (iv) when sent by telecopy or
facsimile transmission during normal business hours (9:00 a.m. to 5:00 p.m.)
where the recipient is located (or if sent after such hours, as of commencement
of the next business day), followed within 24 hours by notification pursuant to
any of the foregoing methods of delivery, in all cases addressed to the other
party hereto as follows:

 

(a)

If to the Company:

Avid Technology, Inc.

Avid Technology Park

One Park West

Tewksbury, MA 01876

Attention: General Counsel

Facsimile: (978) 548-4639

 

(b)

If to Executive:

Edward Raine

17 Jefferson Road

Westford, MA 01886

 

or at such other address or addresses as either party shall designate to the
other in accordance with this section.

7.5.         Survival. The respective rights and obligations of the parties
under this Agreement shall survive any termination of Executive’s employment to
the extent necessary to the intended preservation of such rights and
obligations. Notwithstanding the termination of this Agreement or Executive’s
services hereunder for any reason, Article 5 shall survive any such termination.

7.6.         Complete Agreement; Amendments. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any and all prior agreements between the parties with respect to
the subject matter hereof. This Agreement may not be modified or amended except
upon written amendment approved by the Compensation Committee of the Board of
Directors, and executed by a duly authorized officer of the Company and by
Executive. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any time prior
or subsequent time. Notwithstanding the foregoing, the Company may unilaterally
modify or amend this Agreement if such modification or amendment is approved by
the Compensation Committee and made to all other executive employment agreements
entered into between the Company and its then-current executive officers.

 

16

 

--------------------------------------------------------------------------------



7.7.         Applicable Law. This Agreement shall be interpreted in accordance
with the laws of the Commonwealth of Massachusetts (without reference to the
conflicts of laws provisions thereof) and the parties hereby submit to the
jurisdiction of the courts of that state.

7.8.         Waiver of Jury Trial. Executive hereby irrevocably waives any right
to a trial by jury in any action, suit, or other legal proceeding arising under
or relating to any provision of this Agreement.

7.9.         Severability. If any non-material provision of this Agreement shall
be held invalid or unenforceable, it shall be deemed to be deleted or qualified
so as to be enforceable or valid to the maximum extent permitted by law, and the
remaining provisions shall continue in full force and effect.

7.10.       Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, assigns and personal
representatives, except that the duties, responsibilities and rights of
Executive under this Agreement are of a personal nature and shall not be
assignable or delegatable in whole or in part by Executive, except to the extent
that the rights of Executive hereunder may be enforceable by his heirs,
executors, administrators or legal representatives. If Executive should die
while any amounts would still be payable to Executive hereunder if Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there be no such designee, to Executive’s
estate.

7.11.       Captions. Captions of sections have been added only for convenience
and shall not be deemed to be a part of this Agreement.

7.12.       Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

7.13.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one in the same instrument.

7.13        Further Assurances. Each party agrees to furnish and execute
additional forms and documents, and to take such further action, as shall be
reasonable and customarily required in connection with the performance of this
Agreement or the payment of benefits hereunder.

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Executive Employment Agreement as of the date first above written.

Avid Technology, Inc.

 

 

By:  /s/ Ken A. Sexton                   

 

Name:

Ken A. Sexton

 

Title:

Executive Vice President and

 

Chief Administrative Officer

 

 

 

/s/ Ed Raine                                     

 

Ed Raine

 

17

 

--------------------------------------------------------------------------------



Exhibit A

Release provision pursuant to Section 4.5 of the Executive Employment Agreement
 

 

In consideration of the severance benefits, which the Executive acknowledges he
would not otherwise be entitled to receive, the Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company,
its officers, directors, stockholders, corporate affiliates, subsidiaries,
parent companies, agents and employees (each in their individual and corporate
capacities), all employee benefit plans and plan fiduciaries (hereinafter, the
“Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature which the Executive ever
had or now has against any or all of the Released Parties, including but not
limited to any and all claims arising out of the Executive’s employment with
and/or separation from the Company, including, but not limited to, all
employment discrimination claims under Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., the Americans With Disabilities Act of 1990, 42 U.S.C., §
12101 et seq., the Equal Pay Act of 1963, 29 U.S.C. § 206(d), the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the Massachusetts Fair Employment
Practices Act, M.G.L. c.151B, §1 et seq., and any and all other similar
applicable federal and state statutes, all as amended; all claims arising out of
Section 806 of the Corporate and Criminal Fraud Accountability Act of 2002, 18
U.S.C. § 1681 et seq., the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001
et seq., and the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§2101 et seq., all as amended; all claims under the Massachusetts Civil Rights
Act, M.G.L. c.12 §§11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c.93
§102 and M.G.L. c.214, §1C, the Massachusetts Labor and Industries Act, M.G.L.
c. 149, §1 et seq., the Massachusetts Privacy Act, M.G.L. c.214, §1B and the
Massachusetts Maternity Leave Act , M.G.L. c. 149, §105(d), all as amended; all
common law claims including, but not limited to, actions in tort, defamation and
breach of contract; all claims to any non-vested ownership interest in the
Company, contractual or otherwise, including but not limited to claims to stock
or stock options; and any claim or damage arising out of the Executive’s
employment with or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Agreement prevents the Executive from filing, cooperating with, or
participating in any proceeding before the EEOC or a state Fair Employment
Practices Agency (except that the Executive acknowledges that he may not be able
to recover any monetary benefits in connection with any such claim, charge or
proceeding), and provided further, however, that nothing herein is intended to
be construed as releasing the Company from any obligation set forth in this
Agreement.

 

The Executive acknowledges that he has been given at least twenty-one (21) days
to consider this Agreement and that the Company advised him to consult with any
attorney of his own choosing prior to signing this Agreement. The Executive
further acknowledges that he may revoke this Agreement for a period of seven (7)
days after the execution of this Agreement, and the Agreement shall not be
effective or enforceable until the expiration of this seven (7) day revocation
period. The Executive understands and agrees that by entering into this
Agreement he is waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he has received consideration beyond that to which he
was previously entitled.

 

18

 

 